PER CURIAM.
We reverse the trial court’s order dismissing the information. Defendant concedes error in the motion which was sworn to by counsel rather than by defendant. State v. Holder, 400 So.2d 162 (Fla. 3d DCA 1981); State v. Upton, 392 So.2d 1013 (Fla. 5th DCA 1981). The state, recognizing that the question was not presented to the trial court, argues, in addition, that its traverse precluded dismissal.
For these reasons, we reverse the Order Granting Defendant’s Sworn Motion to Dismiss and remand the cause for further proceedings consistent with this opinion.